Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,092,132 to Trombetta et al. in view of U.S. Patent No. 5,516,850 to Klauck et al.
As to claims 1-4, Trombetta discloses a coating composition that provides low friction coefficient and antigraffiti and antifouling properties comprising a segmented polyurethane copolymer that comprises the reaction product of a perfluoropolyether diol having a molecular weight of 400 to 5,000 (low surface energy component, same diol used in the instant specification), a diisocyanate component, and as the only one ionic reactant dimethylolpropionic acid (DMPA, meets consisting essentially of language) that is a hydroscopic material as outlined in the instant specification.  The DMPA attaches covalently to the 
Trombetta does not expressly disclose wherein the ionic species (DMPA) is present in an ionic bond with a counterion.
Klauck discloses a thermally-reversible ionic polymer compositions (1:25-32} obtained by reacting compounds with isocyanates, active hydrogen functional reactants, DMPA, and a combination of polyvalent and monovalent metal ions, such as LL Na, and K (3:27-34}, wherein the composition comprises ionic monomers to achieve thermally-reversible ionic functionality such as carboxylate groups (DMPA) and forms ionic bonds (ionic crosslinking) with the monovalent and polyvalent cations (3:50-54, Example 13). Klauck discloses thermally- reversible polymer compositions that have three building blocks: 1} an isocyanate linking group, 2} 2a high molecular weight polyol, and 3} an ionic species with a +4 charge and +2 charges that form ionic bonds with carboxylate groups (3:27-67). Because Klauck teaches a reversible polymer comprising ionic monomers and ionic species with the same opposite charges as claimed as well as monovalent charges, the species would result in a neutral molecule and used in the instant specification, i.e. neutral charge (See examples 11-13, reference to neutralized).
At the time of fling it would have been obvious to a person of ordinary skill in the art to add the metal ion taught in Klauck to the coating composition of Trombetta to allow for toxicologically safer and environmentally more compatible starting monomers or oligomers (2:23-28) that allows for room temperature application that may be cured at room temperature (2:31-26}.

As to claim 6, Trombetta discloses a segmented polyurethane with alternating hard and soft segments that are covalently connected in a block type copolymer.  (This is supported by cited art U.S. 5,33,798).
As to claim 7, Trombetta discloses the coating composition comprises additives such as opacifying agents and pigments (5:63-67).

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive.
Applicant argued that Trombetta in view Klauck fail to teach ionic species consisting essentially of +1 or -1 charges.  This is not found persuasive because the ionic species in the claims and in Trombetta is DMPA.  The counterion (alleged by applicant as only containing +1 or -1 charges) is not required to consist essentially of +1 or -1 charge.  The counterion or the metal ion taught in the secondary reference to Klauck can comprise monovalent (+1/-1) as well as polyvalent charges.  Klauck teaches that the counterion neutralizes the carboxylate groups in polyurethane backbones (Example 13).

In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the presence of the ionic species that would ionically attach to the carboxylate group of Trombetta allows for toxicologically safer and environmentally more compatible starting monomers or oligomers (2:23-28) that allows for room temperature application that may be cured at room temperature (2:31-26).

In response to applicant's argument that Trombetta is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The applicant argued that Trombetta differs compositionally from the coating of claim 1.  This is not found persuasive because the claimed invention and Trombetta are related as coating compositions.  The applicant failed to show how the coatings compositions are different other than the fact that Trombetta does not teach a counterion.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763